Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Arguments
Applicant’s arguments, see Remarks, pages 11-17, filed June 30, 2021, with respect to claims 1-3, 6-11, and 14-17 have been fully considered and are persuasive.  The rejection of claims 1-3, 6-11, and 14-17 has been withdrawn. 





EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with attorney Chul-Woo Lee on September 7, 2021 and September 8, 2021.

The application has been amended as follows: 

Claim 1 has been amended as follows:
    1.        An image forming apparatus executing print processing based on a print job obtained from a server via a network, comprising: 
       a printing section; and
       a controller that includes at least one storage that is capable to store obtained print job data at least temporarily and at least one processor that executes a set of instructions to cause the image forming apparatus to perform operations comprising: 
        transmitting an event confirmation request to the server; 
        confirming whether or not a job fetch event has occurred by receiving a response to the event confirmation request; 
        transmitting a job acquisition request to the server if the job fetch event has
        controlling the printing section to perform the print processing based on the obtained print job data; 
        detecting a first error state in which the print processing cannot be performed and which is an error state in the image forming apparatus caused by at least one of hardware parts comprising the printing section; and 
       controlling at least the job acquisition request to be transmitted to the server while the first error state continues, even if the image forming apparatus is able to receive the print job and store the obtained print job data in the at least one storage, 



Claim 6 has been amended as follows:
6.     The image forming apparatus according to claim 1,
wherein the operations further comprise:
      authenticating an operator’s login; and
      transmitting a job information request to the server, and thereby acquiring
information about the print job corresponding to the logged-in operator from the server
when the job fetch event has occurred, and
wherein, when acquiring the information, only the print job data corresponding to
the logged-in operator is acquired using the acquired information.



Claim 9 has been amended as follows:
9.         A control method for an image forming apparatus having a printing section and at least one controller that includes at least one storage that is capable to store an obtained print job, the method comprising:

       confirming whether or not a job fetch event has occurred by receiving a response to the event confirmation request;
       transmitting a job acquisition request to the server if the job fetch event has occurred, and obtaining print job data for executing a print job from the server;
       controlling the printing section to perform print processing based on the obtained print job data; 
       detecting a first error state in which the print processing cannot be performed and which is an error state in the image forming apparatus caused by at least one of hardware parts comprising the printing section; and 
       controlling at least the job acquisition request to be transmitted to the server while the first error state continues, even if the image forming apparatus is able to receive the print job and store the obtained print job data in the at least one storage, 
       wherein a transmission of the job acquisition request is performed if the first error state has not occurred and a second error state continues, the second error state being caused by hardware parts comprising a particular section that does not affect the performing of the printing processing and performing of storing processing for storing an obtaining print job data in the at least one storage.









Claim 14 has been amended as follows:
14.         The control method according to claim 9, further comprising:
      performing a process of authenticating an operator’s login; and
      transmitting a job information request to the server, and thereby acquiring information about the print job corresponding to a logged-in operator from the server when the job fetch event has occurred,
       wherein, when acquiring the information, only the print job data corresponding to
the logged-in operator is acquired using the acquired information.










Claim 17 has been amended as follows:
      17.       A non-transitory storage medium on which a computer program is stored for making a computer execute a method for controlling an image forming apparatus having a printing section, the method comprising: 
         transmitting an event confirmation request to a server; 
         confirming whether or not a job fetch event has occurred by receiving a response to the event confirmation request; 
        transmitting a job acquisition request to the server if the job fetch event has occurred, and obtaining print job data for executing a print job from the server; 
        controlling the printing section to perform print processing based on the obtained print job data; 
        detecting a first error state in which the print processing cannot be performed and which is an error state in the image forming apparatus caused by at least one of hardware parts comprising the printing section; and 
       controlling at least the job acquisition request to be transmitted to the server while the first error state continues, even if the image forming apparatus is able to receive the print job and store the obtained print job data in at least one storage, 
       wherein a transmission of the job acquisition request is performed if the first error state has not occurred and a second error state continues, the second error state being caused by hardware parts comprising a particular section that does not affect the performing of the printing processing and performing of storing processing for storing an obtaining print job data in the at least one storage.





Allowable Subject Matter

Claims 1-3, 6-11, and 14-21 are allowed.

The following is an examiner’s statement of reasons for allowance: 
      With regards to independent claim 1, the closest prior art of US Patent Application Publication Pub. No. US 20150092233 to Park discloses an image forming apparatus executing a print processing based on a print job obtained from a server via a network (paragraph 2070 2071, 2079; image forming apparatus prints job received from the server over network), comprising:
       a printing section (paragraph 309; image forming unit 340);
       a controller that includes at least one storage that is capable to store obtained print job data at least temporarily and at least one processor that executes a set of instructions (paragraph 1452, 1458-1459, 1463; image forming apparatus includes controller 12617 for executing program in memory 12619; paragraph 1453, 1478; image forming apparatus has storage for storing print jobs obtained),
to cause the image forming apparatus to perform operations comprising: 

       confirming whether or not a job fetch event has occurred by receiving a response to the event confirmation request (paragraph 2070-2072; image forming apparatus transmits long polling request (event confirmation request) to get notification of print job fetching event at the server; when image forming apparatus receives response to the long polling request, job fetching event is confirmed based on generated job ready for fetching); 
        transmitting a job acquisition request to the server if the job fetch event has occurred, and obtaining print job data for executing the print job from the server (paragraph 2072-2076, 2079; in step 22304, image forming apparatus sends job acquisition request to the server when job fetching is confirmed and image forming apparatus receives the job and prints the job in step 22308);
        controlling the printing section to perform the print processing based on the obtained print job data (paragraph 2072-2076, 2079; in step 22304, image forming apparatus sends job acquisition request to the server when job fetching is confirmed and image forming apparatus receives the job and prints the job in step 22308);

Park disclose the image forming apparatus transmitting error information to the server (paragraph 788-792; image forming apparatus B in response to error does not perform the job after job fetch event at the server in s4501).


        US Patent Application Publication Pub. No. US 20120026539 to Ohara discloses       controlling at least the job acquisition request not to be transmitted to the server while the error state continues (paragraph 53-56, 82-87, 90-92; error occurs in the printer s88 when polling period expires without receiving job and printer performs restriction by stopping the sending out of the “first job request command 130” (job acquisition request) to server; job fetch event occurs in step s77 when server receives document data from terminal; even if job is fetched at s77, if user does not elongate poll in s85, the printer stops the sending out of the “first job request command 130” when polling period expires in s85 (error)).

       With regards to independent claim 9, see above Statement on Reasons for Allowance for claim 9 since claim 1 discloses limitations similar to claim 9. 

       With regards to independent claim 17, see above Statement on Reasons for Allowance for claim 17 since claim 1 discloses limitations similar to claim 17. 
 

            In addition to the teachings of the claims 1, 9, and 17 as a whole, the closest prior art of record failed to teach or suggest, 
         “detecting a first error state in which the print processing cannot be performed and which is an error state in the image forming apparatus caused by at least one of hardware parts comprising the printing section; and 
       controlling at least the job acquisition request not to be transmitted to the server while the first error state continues, even if the image forming apparatus is able to receive the print job and store the obtained print job data in the at least one storage, 
     wherein a transmission of the job acquisition request is performed if the first error state has not occurred and a second error state continues, the second error state being caused by hardware parts comprising a particular section that does not affect the performing of the printing processing and performing of storing processing for storing the obtained print job data in the at least one storage”

            Therefore, claims 2-3, 6-8, 10-11, and 14-16, 18-21 are allowable for depending on claims 1 and 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  










Conclusion
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENIYAM MENBERU whose telephone number is (571) 272-7465.  The examiner can normally be reached on Monday-Friday, 10:00am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the customer service office whose telephone number is (571) 272-2600. The group receptionist number for TC 2600 is (571) 272-2600. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
<http://pair-direct.uspto.gov/>. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  

Patent Examiner
Beniyam Menberu

/BENIYAM MENBERU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        


09/09/2021